Title: Isaac Smith Jr. to Mary Smith Cranch, 20 October 1774
From: Smith, Isaac Jr.
To: Cranch, Mary Smith


     
      Cambridge, Octr. 20. 1774
     
     If it was possible to tell you, my dear Mrs. Cranch, how much I think myself obliged to you, for your kind, sensible and polite letter of the last week I would do it with the sincerest pleasure. As it is not easy to me, to express the sense I have of your own, and the benevolent intentions and wishes of other of my good friends with regard to me, I must only beg you, to accept my thanks in return.
     “Orthodoxy in politics is,” I am sensible, “full as necessary a qualification for the ministry at this day as ever was orthodoxy in divinity.” If I am reputed an heretic in either, I cannot help it. It is my misfortune; it may be my fault. I hate enthusiasm and bigotry, in whatever form they appear, but am willing to submit to censure. The greatest friends of their country and of mankind, that ever lived, have frequently met with the same hard fate. I am not indifferent to the good opinion of those around me, but I cannot, in complaisance to others, even to those for whose understanding I have a much higher veneration, than for my own—I cannot give up the independance of my own mind.
     “You fear, I have been imprudent.” I do not mean entirely to deny the charge. It is very possible, this may have been the case with me, in particular instances. But not so much so, perhaps, as you imagine. Into what times are we fallen, when the least degree of moderation, the least inclination to peace and order, the remotest apprehension for the public welfare and security is accounted a crime? Or what sort of cause is that, which dreads the smallest inquisition?
     “Our cause,” you tell me, “is in very good hands.” I do not at all dispute it. But is it not also in bad ones? Has not the conduct of a few bad men already done infinite mischief to our cause? Have not bad men wantonly bro’t us to a state of the greatest extremity and hazard? And may not the violence and temerity of such men precipitate us into measures, which the united efforts of the good cannot prevent?
     Whatever others may think or say, let me intreat of you, my dear Mrs. Cranch, not to conceive of me, as in the least wanting in affection for my country. Heav’n knows the continual anxiety, I feel for its welfare. Nor do I merit the charge of being unfriendly to its constitution. It is true, I have not exclaimed so loudly against the cruelty, the injustice, the arbitrary nature of the late acts of Parliament, as others have done. My age, my particular profession in life, my connection with this seminary of learning, the seat of liberal enquiry, would have forbidden me to do so, had I even looked upon them, in a more odious light, than the people of the province in general. No one, however, wishes less, to see them established. At the same time I must freely own, that I had rather calmly acquiesce in these, and an hundred other acts, proceeding from a British Legislature, (tho’ we need not even do this,) than be subject to the capricious, unlimited despotism of a few of my own countrymen, or behold the soil, which gave me birth, made a scene of mutual carnage and desolation.
     I had intended to have said more. But as your friendly admonition appears to me to be founded on some misinformation, I had rather converse with you on the subject. I thank you, for every favourable sentiment you have been pleased to entertain of me, and wish I was in any measure worthy of the esteem you have so kindly express’d.
     
      I am, your’s, Mrs. Cranch, with the warmest regard,
      I. Smith
     
     
      P.S. If you wish to see an exact picture of my thoughts, please to read the third of the Farmer’s first Letters, which I always admired.
     
    